Interview Summary
1.	A proposed amendment was submitted for applicant’s consideration.  Examiner suggested the Applicant to amend claims as shown in the Examiner’s amendment below in order to place the application in condition for allowance.
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in a telephone interview with the Applicant’s Representative, Mr. MARK W. WILSON (Reg. No. 63,126), on April 28, 2021.
4.	Please amend claims 1-24 as below:
	Claim 1. (Currently amended) A system hosting a network service providing field programmable gate array (FPGA) services, the system comprising:	a programmable logic service provider configured to:		receive, via a computer network, a request to program application logic 
	Claims 6-24. (Canceled)
	Claim 25. (New) A method of hosting a network service providing field programmable gate array (FPGA) services, the method comprising:	receiving, at a programmable logic service provider, a request to program application logic into an FPGA;
	Claim 26. (New) The method of claim 25, wherein the programmable logic service provider is implemented on a different physical server than the computing host.
	Claim 27. (New) The method of claim 25, wherein:	the request comprises an identifier for the application logic; and	the method further comprises, with the programmable logic service provider, attempting to authenticate the request and, responsive to successfully authenticating 
	Claim 28. (New) The method of claim 25, wherein the programmable logic service provider allocates the computing instance prior to receiving the request.
	Claim 29. (New) The method of claim 25, wherein the programmable logic service provider allocates the computing instance and programs the application logic prior to initiating execution of the instance.
	Claim 30. (New) The method of claim 25, wherein the producing configuration data occurs prior to the allocating at the programmable logic service provider, a configurable hardware computing instance for the FPGA.
	Claim 31. (New) The method of claim 25, generating the configuration data by compiling source code indicated by the request to create a programming file as at least a portion of the configuration data for the FPGA.
	Claim 32. (New) The method of claim 25, wherein:	the compute host programs the FPGA with a supervisor privilege level process or a virtual machine instance; and	the compute host is further configured to execute computer-executable code for operating the configured FPGA with a user privilege level process or another virtual 
	Claim 33. (New) A computer-readable storage medium storing computer-executable instructions, which when executed by a processor, cause a computing host to perform a method, the instructions comprising:	instructions that cause the computing host to, with an FPGA service process at the computing host, control configuration of an interface to an FPGA; and	instructions that cause the computing host to, with the FPGA service process, configure a portion of reconfigurable logic of the FPGA using configuration information received from a programmable logic service provider; wherein:		the received configuration information is produced by the programmable logic service provider by:		receiving, at the programmable logic service provider, a request to program application logic into the FPGA,		responsive to receiving the request, allocating at the programmable logic service provider, a reconfigurable hardware computing instance for the FPGA,		producing the configuration information for programming the application logic into only a portion of reconfigurable logic of the FPGA, and		sending the configuration information to the allocated reconfigurable hardware computing instance.
	Claim 34. (New) The computer-readable storage medium of claim 33 wherein the programmable logic service provider is implemented on a different physical server than 
	Claim 35. (New) The computer-readable storage medium of claim 33, wherein:	the request comprises an identifier for the application logic; and	the instructions further comprise instructions causing the programmable logic service provider to attempt to authenticate the request and, responsive to successfully authenticating the request, produce the configuration information using the identifier.
	Claim 36. (New) The computer-readable storage medium of claim 33, wherein the programmable logic service provider allocates the computing instance prior to receiving the request.
	Claim 37. (New) The computer-readable storage medium of claim 33, wherein the programmable logic service provider allocates the computing instance and programs the application logic prior to initiating execution of the instance.
	Claim 38. (New) A computing host comprising:	memory;	at least one processor;	an FPGA; and	the computer-readable storage medium of claim 33.
	Claim 39. (New) The computing host of claim 38, wherein:	the computing host programs the FPGA with a supervisor privilege level process or a virtual machine instance executed by the at least one processor; and	the computing host is further configured to execute computer-executable code for operating the FPGA with a user privilege level process or another virtual machine instance executed by the at least one processor.
5.	Claims 1-5 and 25-39 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:	In interpreting the currently allowed claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the closest prior art of record.
	Islam Mohamed Hatem Abdulfattah Mohamed Atta (United States Patent Application Publication No. US 2018/0091484 A1), hereinafter “Atta,” discloses a logic repository service, including a method of receiving a first request to generate configuration data for configurable hardware using a specification for application logic of the configurable hardware.  The method can further include generating the configuration data for the configurable hardware.  The configuration data can include data for implementing the application logic.  A second request is received to download the configuration data to a host server computer comprising the configurable hardware.  The configuration data is transmitted to the host server computer in response to the second request so that the configurable hardware is configured with the host logic and the application logic (See Atta, Abstract).
	However, the prior art of records, individually or in combination, fail to explicitly teach or render obvious the features and limitations of the broadest independent claim (method claim 25), including receiving, at a programmable logic service provider, a request to program application logic into an FPGA; responsive to receiving the request, allocating at the programmable logic service provider, a configurable hardware computing instance for the FPGA; producing configuration data for programming the application logic into only a portion of reconfigurable logic of the FPGA; sending the configuration data to the allocated configurable hardware computing instance; and by a computing host allocated by the programmable logic service provider to host the allocated configurable hardware computing instance, the computing host comprising memory, a processor configured to execute computer-executable instructions stored in the memory, and the FPGA: with an FPGA service process at the computing host, controlling configuration of an interface to the FPGA, and configuring the portion of reconfigurable logic of the FPGA by the FPGA service process using the configuration data.	Each of independent claims 1, 33 and 38 are narrower in scope than independent claim 25, as each of independent claims 1, 33 and 38 perform limitations substantially as described in method claim 25 and also contain additional features than method claim 25; therefore, they are also allowed.
	Dependent claims 2-5, 26-32, 34-37 and 39 further limit the allowed independent claims 1, 25, 33 and 38, respectively; therefore, they are also allowed.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441